
	
		II
		111th CONGRESS
		2d Session
		S. 2979
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2010
			Mr. Leahy (for himself
			 and Mr. Kaufman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide
		  accountability for the criminal acts of Federal contractors and employees
		  outside the United States, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Civilian Extraterritorial
			 Jurisdiction Act (CEJA) of 2010.
		2.Accountability
			 for criminal acts of Federal contractors and employees outside the United
			 States
			(a)Extraterritorial
			 jurisdiction over Federal contractors and employeesChapter 212A
			 of title 18, United States Code, is amended—
				(1)by transferring
			 the text of section 3272 to the end of section 3271, redesignating such text as
			 subsection (c) of section 3271, and, in such text, as so redesignated, by
			 striking this chapter and inserting this
			 section;
				(2)by striking the
			 heading of section 3272; and
				(3)by adding after
			 section 3271, as amended by this subsection, the following new sections:
					
						3272.Offenses
				committed by Federal contractors and employees outside the United
				States
							(a)Whoever, while
				employed by or accompanying any department or agency of the United States other
				than the Armed Forces, knowingly engages in conduct (or conspires or attempts
				to engage in conduct) outside the United States that would constitute an
				offense enumerated in subsection (c) had the conduct been engaged in within the
				United States or within the special maritime and territorial jurisdiction of
				the United States shall be punished as provided for that offense.
							(b)No prosecution
				for an offense may be commenced against a person under this section if a
				foreign government, in accordance with jurisdiction recognized by the United
				States, has prosecuted or is prosecuting such person for the conduct
				constituting the offense, except upon the approval of the Attorney General or
				the Deputy Attorney General (or a person acting in either such capacity), which
				function of approval may not be delegated.
							(c)The offenses
				covered by subsection (a) are the following:
								(1)Any offense under
				chapter 5 (arson) of this title.
								(2)Any offense under
				section 111 (assaulting, resisting, or impeding certain officers or employees),
				113 (assault within maritime and territorial jurisdiction), or 114 (maiming
				within maritime and territorial jurisdiction) of this title, but only if the
				offense is subject to a maximum sentence of imprisonment of one year or
				more.
								(3)Any offense under
				section 201 (bribery of public officials and witnesses) of this title.
								(4)Any offense under
				section 499 (military, naval, or official passes) of this title.
								(5)Any offense under
				section 701 (official badges, identifications cards, and other insignia), 702
				(uniform of armed forces and Public Health Service), 703 (uniform of friendly
				nation), or 704 (military medals or decorations) of this title.
								(6)Any offense under
				chapter 41 (extortion and threats) of this title, but only if the offense is
				subject to a maximum sentence of imprisonment of three years or more.
								(7)Any offense under
				chapter 42 (extortionate credit transactions) of this title.
								(8)Any offense under
				section 924(c) (use of firearm in violent or drug trafficking crime) or 924(o)
				(conspiracy to violate section 924(c)) of this title.
								(9)Any offense under
				chapter 50A (genocide) of this title.
								(10)Any offense
				under section 1111 (murder), 1112 (manslaughter), 1113 (attempt to commit
				murder or manslaughter), 1114 (protection of officers and employees of the
				United States), 1116 (murder or manslaughter of foreign officials, official
				guests, or internationally protected persons), 1117 (conspiracy to commit
				murder), or 1119 (foreign murder of United States nationals) of this
				title.
								(11)Any offense
				under chapter 55 (kidnapping) of this title.
								(12)Any offense
				under section 1503 (influencing or injuring officer or juror generally), 1505
				(obstruction of proceedings before departments, agencies, and committees), 1510
				(obstruction of criminal investigations), 1512 (tampering with a witness,
				victim, or informant), or 1513 (retaliating against a witness, victim, or an
				informant) of this title.
								(13)Any offense
				under section 1951 (interference with commerce by threats or violence), 1952
				(interstate and foreign travel or transportation in aid of racketeering
				enterprises), 1956 (laundering of monetary instruments), 1957 (engaging in
				monetary transactions in property derived from specified unlawful activity),
				1958 (use of interstate commerce facilities in the commission of murder for
				hire), or 1959 (violent crimes in aid of racketeering activity) of this
				title.
								(14)Any offense
				under section 2111 (robbery or burglary within special maritime and territorial
				jurisdiction) of this title.
								(15)Any offense
				under chapter 109A (sexual abuse) of this title.
								(16)Any offense
				under chapter 113B (terrorism) of this title.
								(17)Any offense
				under chapter 113C (torture) of this title.
								(18)Any offense
				under chapter 115 (treason, sedition, and subversive activities) of this
				title.
								(19)Any offense
				under chapter 118 (war crimes) of this title.
								(20)Any offense
				under section 401 (manufacture, distribution, or possession with intent to
				distribute a controlled substance) or 408 (continuing criminal enterprise) of
				the Controlled Substances Act (21 U.S.C. 841, 848), or under section 1002
				(importation of controlled substances), 1003 (exportation of controlled
				substances), or 1010 (import or export of a controlled substance) of the
				Controlled Substances Import and Export Act (21 U.S.C. 952, 953, 960), but only
				if the offense is subject to a maximum sentence of imprisonment of 20 years or
				more.
								(d)In this
				section:
								(1)The term
				employed by any department or agency of the United States other than the
				Armed Forces means—
									(A)employed as a
				civilian employee, a contractor (including a subcontractor at any tier), an
				employee of a contractor (or a subcontractor at any tier), a grantee (including
				a contractor of a grantee or a subgrantee or subcontractor at any tier), or an
				employee of a grantee (or a contractor of a grantee or a subgrantee or
				subcontractor at any tier) of any department or agency of the United States
				other than the Armed Forces;
									(B)present or
				residing outside the United States in connection with such employment;
									(C)in the case of
				such a contractor, contractor employee, grantee, or grantee employee, such
				employment supports a program, project, or activity for a department or agency
				of the United States other than the Armed Forces; and
									(D)not a national of
				or ordinarily resident in the host nation.
									(2)The term
				accompanying any department or agency of the United States other than the
				Armed Forces means—
									(A)a dependant
				of—
										(i)a
				civilian employee of any department or agency of the United States other than
				the Armed Forces; or
										(ii)a contractor
				(including a subcontractor at any tier), an employee of a contractor (or a
				subcontractor at any tier), a grantee (including a contractor of a grantee or a
				subgrantee or subcontractor at any tier), or an employee of a grantee (or a
				contractor of a grantee or a subgrantee or subcontractor at any tier) of any
				department or agency of the United States other than the Armed Forces, which
				contractor, contractor employee, grantee, or grantee employee is supporting a
				program, project, or activity for a department or agency of the United States
				other than the Armed Forces;
										(B)residing with
				such civilian employee, contractor, contractor employee, grantee, or grantee
				employee outside the United States; and
									(C)not a national of
				or ordinarily resident in the host nation.
									(3)The term
				grant agreement means a legal instrument described in section 6304
				or 6305 of title 31, other than an agreement between the United States and a
				State, local, or foreign government or an international organization.
								(4)The term
				grantee means a party, other than the United States, to a grant
				agreement.
								(5)The term
				Armed Forces has the meaning given the term armed
				forces in section 101(a)(4) of title 10.
								3273.RegulationsThe Attorney General, after consultation
				with the Secretary of Defense, the Secretary of State, and the Director of
				National Intelligence, shall prescribe regulations governing the investigation,
				apprehension, detention, delivery, and removal of persons described in sections
				3271 and 3272 of this
				title.
						.
				(b)Conforming
			 amendmentThe heading of chapter 212A of such title is amended to
			 read as follows:
				
					212AExtraterritorial
				Jurisdiction Over Offenses of Contractors and Civilian Employees of the Federal
				Government
					.
			(c)Clerical
			 amendments
				(1)Table of
			 sectionsThe table of sections at the beginning of chapter 212A
			 of title 18, United States Code, is amended by striking the item relating to
			 section 3272 and inserting the following new items:
					
						
							3272. Offenses committed by Federal contractors and employees
				outside the United States.
							3273.
				Regulations.
						
						.
				(2)Table of
			 chaptersThe item relating to chapter 212A in the table of
			 chapters at the beginning of part II of such title is amended to read as
			 follows:
					
						
							212A.
				  Extraterritorial Jurisdiction Over
				  Offenses of Contractors and Civilian Employees of the Federal
				  Government3271
						
						.
				3.Investigative
			 units for contractor and employee oversight
			(a)Establishment
			 of investigative units for contractor and employee oversight
				(1)In
			 generalThe Attorney General, in consultation with the Secretary
			 of Defense, the Secretary of State, the Secretary of Homeland Security, and the
			 heads of any other departments or agencies of the Federal Government
			 responsible for employing contractors or persons overseas—
					(A)shall assign
			 adequate personnel and resources through the creation of units (to be known as
			 Investigative Units for Contractor and Employee Oversight) to
			 investigate allegations of criminal offenses under chapter 212A of title 18,
			 United States Code (as amended by section 2(a) of this Act), and may authorize
			 the overseas deployment of law enforcement agents and other government
			 personnel for that purpose; and
					(B)shall include in
			 the regulations prescribed under section 3273 of title 18, United States Code
			 (as added by section 2(a) of this Act), provisions setting forth responsibility
			 for the investigation of any incident in which—
						(i)a
			 weapon is allegedly discharged unlawfully by a person, while employed by or
			 accompanying any department or agency of the United States other than the Armed
			 Forces; or
						(ii)a
			 person or persons are killed or seriously injured, or property valued greater
			 than $10,000 is destroyed, as a result of conduct by a person, while employed
			 by or accompanying any department or agency of the United States other than the
			 Armed Forces.
						(2)Rule of
			 constructionNothing in this subsection shall be construed to
			 limit any authority of the Attorney General or any Federal law enforcement
			 agency to investigate violations of Federal law or deploy personnel
			 overseas.
				(b)Responsibilities
			 of Attorney General
				(1)InvestigationThe
			 Attorney General shall have principal authority for the enforcement of chapter
			 212A of title 18, United States Code (as so amended), and shall have the
			 authority to initiate, conduct, and supervise investigations of any alleged
			 offenses under such chapter.
				(2)ArrestThe
			 Attorney General may designate and authorize any person serving in a law
			 enforcement position in the Department of Justice or any person serving in a
			 law enforcement position in any other department or agency of the Federal
			 Government, including a member of the Diplomatic Security Service of the
			 Department of State or a military police officer of the Armed Forces, to arrest
			 outside the United States, in accordance with applicable international
			 treaties, any person described in section 3271 or 3272 of title 18, United
			 States Code (as so amended), if there is probable cause to believe such person
			 committed an offense or offenses in such section 3271 or 3272.
				(3)ProsecutionThe
			 Attorney General may establish such procedures the Attorney General considers
			 appropriate to ensure that Federal law enforcement agencies refer offenses
			 under section 3271 or 3272 of title 18, United States Code (as so amended), to
			 the Attorney General for prosecution in a uniform and timely manner.
				(4)Assistance on
			 request of attorney generalNotwithstanding any statute, rule, or
			 regulation to the contrary, the Attorney General may request assistance from
			 the Secretary of Defense, the Secretary of State, or the head of any other
			 Executive agency to enforce section 3271 or 3272 of title 18, United States
			 Code (as so amended). The assistance requested may include the
			 following:
					(A)The assignment of
			 additional personnel and resources to an Investigative Unit for Contractor and
			 Employee Oversight established by the Attorney General under subsection
			 (a).
					(B)An investigation
			 into alleged misconduct or arrest of an individual suspected of alleged
			 misconduct by agents of the Diplomatic Security Service of the Department of
			 State present in the nation in which the alleged misconduct occurs.
					(5)Annual
			 reportNot later than one year after the date of the enactment of
			 this Act, and annually thereafter for five years, the Attorney General shall,
			 in consultation with the Secretary of Defense and the Secretary of State,
			 submit to Congress a report containing the following:
					(A)The number of
			 offenses under chapter 212A of title 18, United States Code (as so amended),
			 received, investigated, and referred for prosecution by Federal law enforcement
			 authorities during the previous year.
					(B)The number of
			 prosecutions under chapter 212A of title 18, United States Code (as so
			 amended), including the nature of the offenses and any dispositions reached,
			 during the previous year.
					(C)The number,
			 location, and any deployments of Investigative Units for Contractor and
			 Employee Oversight to investigate offenses under chapter 212A of title 18,
			 United States Code (as so amended), during the previous year.
					(D)Such
			 recommendations for legislative or administrative action as the Attorney
			 General considers appropriate to enforce chapter 212A of title 18, United
			 States Code (as so amended), and the provisions of this section.
					(c)Executive
			 agencyIn this section, the
			 term Executive agency has the meaning given that term in section
			 105 of title 5, United States Code.
			4.Effective
			 date
			(a)Immediate
			 effectivenessThis Act and the amendments made by this Act shall
			 take effect on the date of the enactment of this Act.
			(b)ImplementationThe
			 Attorney General and the head of any other department or agency of the Federal
			 Government to which this Act applies shall have 90 days after the date of the
			 enactment of this Act to ensure compliance with the provisions of this
			 Act.
			5.Rule of
			 constructionNothing in this
			 Act or any amendment made by this Act shall be construed to limit or affect the
			 application of extraterritorial jurisdiction related to any other Federal
			 law.
		6.Authorization of
			 appropriationsFor each of the
			 fiscal years 2010 through 2015, there are authorized to be appropriated to the
			 Attorney General such sums as are necessary to carry out this Act.
		
